     Case 2:20-cv-00666 Document 10 Filed 06/15/21 Page 1 of 4 PageID #: 227


                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


HUGUETTE NICOLE YOUNG,

                             Plaintiff,

v.                                              CIVIL ACTION NO. 2:20-cv-00666


PATRICK MORRISEY,

                             Defendant.


                                          ORDER

          Pending before the Court are the Proposed Findings and Recommendations

(“PF&R”) for the disposition of Plaintiff Huguette Nicole Young’s First Amended

Complaint for Declaratory and Emergency Injunctive Relief [ECF No. 7]. Young has

filed a Motion to Reconsider the proposed dismissal of her case [ECF No. 8]. For the

reasons explained below, I adopt the PF&R and DENY the Motion to Reconsider.

     I.      STANDARD OF REVIEW

          A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de

novo or any other standard, the factual or legal conclusions of the magistrate judge

as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). In addition, this court need not

conduct a de novo review when a party “makes general and conclusory objections that
   Case 2:20-cv-00666 Document 10 Filed 06/15/21 Page 2 of 4 PageID #: 228


do not direct the Court to a specific error in the magistrate's proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). When

reviewing portions of the report de novo, this court will consider the fact that the

plaintiff is acting pro se, and his pleadings will be accorded liberal construction.

Estelle v. Gamble, 429 U.S. 97, 106 (1976); Loe v. Armistead, 582 F.2d 1291, 1295

(4th Cir. 1978).

         I construe the arguments contained Young’s Motion to Reconsider as objections

to the PF&R. Nevertheless, I find that Young’s objections are sweeping and non-

specific. Accordingly, a full de novo review of Young’s complaint is unnecessary.

   II.      DISCUSSION

         Young is a pro se litigant from Oregon who sought to enjoin West Virginia

Governor Jim Justice’s executive order requiring all persons to wear facial coverings

in public to reduce the spread of the COVID-19 virus. Young claims that the so-called

mask mandate was violative of her First Amendment rights by hampering her ability

to “communicate audibly, clearly and expressively.” [ECF No. 7, at 2]. Magistrate

Judge Tinsley has issued the instant PF&R recommending that the action be

dismissed.

         For the first ground for dismissal, Judge Tinsley found that Young has failed

to comply with his order to either pay the requisite $400 filing fee or timely complete

an Application to Proceed Without Prepayment of Fees and Costs. Rather than

properly applying for a waiver of fees and costs or paying the filing fee, Young filed

her Motion to Reconsider [ECF No. 9]. In this brief, Young reiterates her First

Amendment grievance but also includes bizarre and esoteric constitutional and


                                           2
   Case 2:20-cv-00666 Document 10 Filed 06/15/21 Page 3 of 4 PageID #: 229


historical claims, including discussions of Dred Scott v. Sanford, Marbury v. Madison,

and a lengthy challenge to the validity of the 16th Amendment.

      Young fails to explain why she has not paid her court costs nor filed an

Application to Proceed Without Prepayment. Instead, she spends a portion of her

latest filing arguing that her case has been severely prejudiced on account of having

been heard in front of a Magistrate Judge. [ECF No. 9, at 6]. Young goes on to state

that the Federal Magistrates Act itself is unconstitutional.

      I find that Young has not paid her filing fee and adopt the recommendation

that the action be DISMISSED for this reason.

      Even if I were to set aside the Magistrate Judge’s PF&R as it relates to the

issue of court fees, I would still adopt the recommendation to dismiss the case for

failure to state a claim. As the PF&R astutely points out, the Court has a duty to

“screen filings . . . to independently assess the merits of in forma pauperis complaints”

and “exclude suits that have no arguable basis in law or fact.” Eriline Co. S.A. v.

Johnson, 440 F.3d 648, 656 (4th Cir. 2006). Here, it is apparent from a review of

Young’s filings that they are frivolous and without merit.

      It is also apparent that Young’s chosen defendant, Patrick Morrissey, does not

have the specific authority to enforce the mask mandate as Attorney General of West

Virginia. Accordingly, Morrissey would be afforded Eleventh Amendment immunity

even under the exception to immunity described in Ex Parte Young, 209 U.S. 123

(1908). “Where a state law is challenged as unconstitutional, a defendant must have

‘some connection with the enforcement of the act’ in order to properly be a party to

the suit.” S.C. Wildlife Fed’n v. Limehouse, 549 F.3d 324, 332 (4th Cir. 2008) (quoting


                                           3
   Case 2:20-cv-00666 Document 10 Filed 06/15/21 Page 4 of 4 PageID #: 230


Lytle v. Griffith, 240 F.3d 404, 409 (4th Cir. 2001)). To that end, “‘[g]eneral authority

to enforce the laws of the state’ is an insufficient ground for abrogating Eleventh

Amendment immunity.” Id. at 333 (quoting Waste Mgmt. Holdings, Inc. v. Gilmore,

252 F.3d 316, 331 (4th Cir. 2001)). Judge Tinsley thoroughly explained that neither

the statutes serving as the mask order’s source of authority nor the mask order itself

grants the Attorney General “a specific duty to enforce [the mask order].” Gilmore,

252 F.3d at 331. The Ex Parte Young exception does not overcome Morrissey’s

Eleventh Amendment immunity from suit in this case.

      The implication of Morrissey’s immunity is that Young is unable to

demonstrate that the injury she claims and for which she seeks injunctive relief is

“likely to be redressed by a favorable judicial decision.” See Vote No on Amendment

One, Inc. v. Warner, 400 F. Supp. 3d 504, 512 (S.D. W. Va. 2019). I therefore find that

this action should be dismissed for failure to state a claim upon which relief can be

granted.

   III.    CONCLUSION

      The PF&R is adopted in full. The Motion to Reconsider is DENIED. The

Motions for Email Filing and Notification and for Speedy Hearing [ECF Nos. 3 and

4] are DENIED. The case is ordered to be DISMISSED and stricken from the docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                         ENTER:       June 15, 2021




                                           4
